DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior office action. 
3.	The prior office actions are incorporated herein by reference, in particular, the observations with respect to the claim language and response to previously presented arguments.
4. 	Claims 2 -10, 12, 14, 19 – 20, 23 – 24, 27 – 28 and 30 have been amended. No new matter has been introduced.
5. 	No new claim(s) has/have been added. 
6.	Claims 1, 15 – 18, 21 – 22, 25 – 26 and 29 have been cancelled. 
7.	Pending claims include claims  2 – 14, 19 - 20, 23 – 24, 27 - 28 and 30 (renumbered as claims 1-20).
Terminal Disclaimer
The terminal disclaimer filed on 06/16/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 03/01/2021 has been reviewed and is accepted.  The terminal disclaimer has been recorded.



Information Disclosure Statement 
The information disclosure statement filed on 06/16/2021 is in compliance with the provision of 37 CFR 1.97, 1.98 and MPEP § 609. It has been placed in the application file and the information referred to therein has been considered as to the merits.
Response to Arguments
Applicant' s arguments, see pages 15 - 16, filed 06/16/2021, with respect to the rejection(s) of claim(s) 2 – 14, 19 - 20, 23 – 24, 27 - 28 and 30 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.

Examiner’s Amendment
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:           
With regards to the claim: 
	Please change claim 11 to depend on claim 2 instead of claim 1.


Allowable Subject Matter

1.	Claims 2 – 14, 19 - 20, 23 – 24, 27 - 28 and 30 (renumbered as claims 1-20) are allowed. The Applicant's arguments (pages 15 - 16) along with the amendments to the most recent set of claims submitted on 06/16/2021 are considered persuasive in their entirety. 

 	None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed. 
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHARISHI V KHIRODHAR whose telephone number is (571)270-7909.  The examiner can normally be reached on 6:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on 571-272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



MAHARISHI V. KHIRODHAR
Examiner
Art Unit 2463



/MAHARISHI V KHIRODHAR/Primary Examiner, Art Unit 2463